DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 4/30/2021 under AFCP2.0 has been received and entered in to the case. 
	Claims 3 and 10 have been canceled, claims 12-13 are newly added, claims 5-9 and 12-13 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 4 and 11 have been considered on the merits. All arguments have been fully considered. 
	The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
	
	Election/Restrictions
Claims 1-2, 4 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-9 and 12-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 6/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on 5/11/2021 and subsequently on 5/13/2021.

The application has been amended as follows: 


Claim 5. A method for preparing the serum-free medium according to claim 1, wherein the method includes collecting a culture supernatant of human umbilical cord mesenchymal stem cells[,] by performing the steps (1)-(6) of claim 1 the culture supernatant; 
preparing a premixture using -mercaptoethanol, non-essential amino acids and a-MEM or DMEM-F12; and
mixing the concentrate of the culture supernatant, the premixture and recombinant human basic fibroblast growth factor.

	Claim 6-9 and 12-13 are canceled.

	Claims 1-2, 4-5 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Yang et al. Yang et al. teach a conditioned medium from hUC-MSCs using serum-free DMEM/F-12. However, Yang et al. do not teach the claimed medium “consisting of” the claimed ingredients. The Examiner has interpreted the claims as “comprising of” previously because the concentrated conditioned medium claimed was not particularly limited and thus, the claims have been interpreted as open-end transitional phrase. The instant amendment limited the culture medium for obtaining . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAEYOON KIM/Primary Examiner, Art Unit 1632